Opinión disidente emitida por la
Juez Asociada Señora Ro-dríguez Rodríguez.
Los siglos pasan y la gente sigue es-cuchando la voz de Shaharazad(1)
Una vez más me veo obligada a disentir de la sanción que este Tribunal le impone a un miembro de la Judicatura. En esta ocasión discrepo por entender que los jueces que componen la mayoría han sido injustificada-mente punitivos. A mi juicio, la conducta que hemos eva-luado del Hon. Carlos Candelaria Rosa no amerita, como sanción, la separación de empleo y sueldo por un periodo de tres meses. Considero que este proceder se fundamenta *471en consideraciones exógenas a la prueba que obra en el expediente del proceso disciplinario en cuestión y, por con-siguiente, se aleja del principio de proporcionalidad que debe guiar la imposición de sanciones disciplinarias. Por lo tanto, disiento.
I
El 13 de octubre de 2010, en la sala del juez Carlos Candelaria Rosa, se llevó a cabo una vista con relación al caso Pueblo v. Héctor Cordero Cruz e Ilka L. Cruz Rosario, JSC2008G0337. Durante los procesos, se suscitó una dis-cusión entre los representantes del Ministerio Público y los abogados de la defensa. En consecuencia, el juez Candela-ria Rosa ordenó a los representantes de ambas partes que se sentaran en sus respectivas bancas, en silencio. No obs-tante, uno de los abogados de defensa, el Lcdo. Armando F. Pietri Torres, se mantuvo de pie.
Tras considerar que el proceder del licenciado Pietri Torres constituyó una afrenta al decoro, solemnidad y respeto debido al Tribunal, el 13 de octubre de 2010, el juez Can-delaria Rosa emitió una Sentencia en la que lo encontró incurso en desacato y le impuso una pena de diez días-multa. Inconforme, el licenciado Pietri Torres recurrió ante el Tribunal de Apelaciones. El 17 de diciembre de 2010, el foro apelativo intermedio emitió una Sentencia en la que revocó la determinación del juez Candelaria Rosa. En esen-cia, concluyó que el incidente no tenía la gravedad que el foro primario le atribuyó.
Posteriormente, el 13 de enero de 2011, el juez Candela-ria Rosa emitió una Resolución de Inhibición. En ésta, en primer lugar, consignó su inconformidad con la determina-ción del Tribunal de Apelaciones. A esos efectos, realizó diversas expresiones que tenemos la obligación de reproducir. A saber:
Soy del criterio de que la Sentencia del Tribunal de Apela-*472dones trasluce que el panel actualmente designado a Ponce, tal vez sin saberlo, participa de una noción distorsionada de la función judicial que propone un paradigma de Juez pusilá-nime, que no se ajusta a nuestro sistema de justicia pues se aleja del ideal de equilibrio reflexivo contenido de la pruden-cia, que es la virtud de umbral requerida a los jueces [...]
No obstante, la Sentencia del Tribunal de Apelaciones se decanta por dicho modelo de pusilanimidad judicial, a lo mejor sin cobrar noticia de ello, aunque no por inadvertida deja de tener tal noción judicial el mismo efecto adverso [no] cabe du-das de que la conformidad del Tribunal de Apelaciones con la abierta desobediencia de una orden judicial irradia la noción castrada de Juez al que aquí se hace alusión. La posibilidad de que dicho Tribunal no haya advertido su propia teoría junto a las consecuencias de la misma corrobora también a Trías en cuanto a que “[e]l Juez sonámbulo camina por terreno minado”.
Más aún, dicho concepto de Juez timorato generado por la Sentencia del Tribunal de Apelaciones tiene el efecto de ani-mar el irrespeto ya que, como advierte Dworkin, lo jurídico es a fin de cuenta materia de derecho y derechos sancionados en un Tribunal [...] Aquí el Tribunal de Apelaciones adjudicó que el Ledo. Pietri no tenía que obedecer las órdenes del Juez que suscribe, ergo, le confirió al abogado ese derecho y a este Tribunal el deber de conformarse. Estimo que esta norma defor-mada de quehacer judicial, inspirada en la concepción de Juez pusilánime que le sirve de sustrato, tiene vigencia actual y potencial porque planeará sobre los casos futuros en los que intervenga el Ledo. Pietri ante este Tribunal. Si no por sus propios términos, porque la designación del panel de Jueces de Apelaciones que le ha generado aconteció tan reciente como el pasado 13 de diciembre de 2010, mediante la Orden Núm. DJ2010-440 y con toda probabilidad permanecerá inalterado, a la vez que presto a reproducir su angustiosa concepción de apocamiento judicial. (Corchetes suplidos y en el original). Pueblo v. Armando F. Pietri Torres, JSC2088G033, Sentencia de 13 de octubre de 2010, págs. 2-3.
Por otro lado, el juez Candelaria Rosa aseveró que emi-tió la referida Resolución al amparo del Canon 20(i) de los Cánones de Ética Judicial, 4 LPRA Ap. IV-B. Así, particu-larizó que se inhibiría —motu proprio— de todos los casos en que participara el licenciado Pietri Torres. Como funda-mento para su proceder, expresó lo siguiente:
*473Resulta palmario que la ostensible sumisión del criterio judicial a la voluntad irrestricta de acatar o no órdenes judicia-les conferida por la Sentencia del Tribunal de Apelaciones al Ledo. Pietri, mina la confianza pública en el sistema de justi-cia, que tiene como base fundamental la independencia judicial y el consecuente poder de dirigir el curso de los trabajos en una Sala de Justicia. Asimismo, la privación de autoridad que la Sentencia Revocatoria perpetra a este Tribunal con respecto al Ledo. Pietri para, entre otras cosas, ordenar su desempeño con alguna pretensión de acatamiento, podría tener el efecto de arrojar dudas sobre la imparcialidad del Tribunal en futu-ros casos de éste, tanto porque el Ministerio Público pueda especular que el Tribunal esté impedido de actuar con respecto a dicho abogado, como porque acusados de delito puedan espe-cular que el Tribunal mantenga alguna animosidad contra el mismo. Íd., pág. 4.(2)
Así, pues, el juez Candelaria Rosa hizo constar que de-cidió inhibirse con tal de evitar cualquier duda sobre la imparcialidad del tribunal.
Una vez el Tribunal de Apelaciones supo de la referida resolución, el 2 de febrero de 2011, emitió una Resolución en la que —en esencia— concluyó que las expresiones del juez Candelaria Rosa fueron "dirigidas a cuestionar la in-tegridad y capacidad profesional de los Jueces que inte-gran este Panel”. Por lo tanto, el Tribunal de Apelaciones ordenó que se le notificara el asunto al entonces Juez Pre-sidente de este Tribunal, Hon. Federico Hernández Denton. En consecuencia, el 22 de febrero de 2011, el Juez Presidente refirió el asunto a la ex Directora Administra-tiva de los Tribunales, Hon. Sonia Vélez Colón, para que se comenzara una investigación a tenor con la Regla 5(c) de *474las Reglas de Disciplina Judicial de 2005, 4 LPRA Ap. XV-B.
El 15 de octubre de 2013, la División de Asuntos Legales de la Oficina de Administración de los Tribunales (OAT), presentó un informe de investigación. En éste alertó que el juez Candelaria Rosa incurrió en una posible violación de los Cánones 6, 8 y 14 de los Cánones de Ética Judicial, 4 LPRA Ap. IV-B. A pesar de ello, el 20 de noviembre de 2013, la Directora Administrativa cursó una comunicación a éste en la que hizo constar que se había determinado archivar el asunto. En esencia, tal proceder se fundamentó en que las expresiones en cuestión no trascendieron el ám-bito del proceso judicial y que los derechos de las partes no se vieron afectados.
Acaecidos numerosos trámites procesales, el 24 de octubre de 2014, un año más tarde del archivo, el Ledo. Carlos J. López Feliciano, exmiembro del Panel del Tribunal de Apelaciones quien solicitó originalmente la investigación en contra del juez Candelaria Rosa, requirió la reconside-ración del archivo de la queja(3) En consecuencia, el 31 de *475octubre de 2014, la entonces Directora Administrativa de los Tribunales, Hon. Isabel Llompart Zeno, ordenó a la Ofi-cina de Asuntos Legales de la OAT que comenzara una investigación disciplinaria en contra del juez Candelaria Rosa.
El juez Candelaria Rosa compareció el 10 de diciembre de 2014. En su comparecencia expresó que
[c]on el mayor respeto, humildad y arrepentimiento, el juez Candelaria Rosa reconoce que sus expresiones pudieron haber ofendido a compañeros jueces. No obstante, no fue su inten-ción cuestionar la integridad o capacidad de éstos en tan hon-roso ministerio. Con sus expresiones, el Juez Candelaria Rosa únicamente intentó exponer las razones por las cuales su in-hibición constituía la mejor forma de salvaguardar la imagen de justicia e imparcialidad del Tribunal. Para éste, con su in-hibición se erradicaba toda apariencia de que los eventos acae-cidos ocasionaran una incorrecta impresión de animosidad por parte de éste hacia el Licenciado Pietri Torres.
El compareciente también reconoce su inconformidad con el razonamiento judicial, fundamentos y conclusiones contenidos en la resolución revocatoria dictada por el Tribunal de Apelaciones. Tal disensión, sin embargo, de ninguna manera constituyó ni debe entenderse como un reto a la autoridad del Tribunal de Apelaciones ni al orden jerárquico de nuestro sis-tema de Tribunales. Las expresiones de éste nunca conlleva-ron la intención de faltar el respeto, cuestionar la integridad y capacidad de los compañeros Jueces o mancillar la imagen judicial, sino más bien consecuencia de una opinión subjetiva con un estilo de redacción disquisitivo y metafórico que asegu-ramos no se volverá a repetir. Apéndice del Informe de Investigación de la Oficina de Asuntos Legales de la OAT de 4 de febrero de 2015, pág. 119.
*476Por último, destacó que el procedimiento disciplinario era el primero en su contra y se comprometió en ser más cuidadoso y prudente al redactar sus expresiones.
Tras realizar la investigación de rigor, el 4 de febrero de 2015, la Directora Administrativa presentó ante la Comi-sión de Disciplina Judicial un nuevo informe preparado por la Oficina de Asuntos Legales de la OAT. En éste se concluyó que las expresiones que realizó el juez Candelaria Rosa podrían constituir violaciones a los Cánones de Etica Judicial. “Ello, pues, las mismas pudieran considerarse crí-ticas infundadas que tiendan a menospreciar el prestigio de sus compañeros jueces, así como alejarse de la sereni-dad y prudencia requerida, y de respeto mutuo y cordiali-dad que debe existir entre jueces conforme lo establecido en los Cánones 6, 8 y 14 de Ética Judicial”. Informe de investigación de la Oficina de Asuntos Legales de la OAT de 4 de febrero de 2015, pág. 10. En fin, destacó que el juez podía discrepar de la determinación del Tribunal de Apela-ciones, empero, el lenguaje que empleó para así hacerlo demostró “falta de prudencia, circunspección y tempera-mento judicial”. íd. Por lo tanto, se recomendó referir el asunto a la Comisión de Disciplina Judicial.
El 5 de febrero de 2015, la Presidenta de la Comisión de Disciplina Judicial, Hon. Aída N. Molinary de la Cruz, re-firió el asunto a la Leda. Delia Lugo Bougal, Comisionada. Ésta concluyó que existía causa probable para imputar al juez Candelaria Rosa la violación de varios cánones de Ética Judicial. En consecuencia, el 2 de marzo de 2015, la Oficina de Asuntos Legales de la OAT presentó la corres-pondiente querella. En ésta se le imputaron al juez Cande-laria Rosa cargos por violación a los Cánones 6, 8, 14 y 23. En síntesis, se concluyó que las expresiones del juez Can-delaria Rosa se alejaron de la serenidad y prudencia reque-rida, así como del respeto mutuo y cordialidad que debe existir entre los jueces. Asimismo, se determinó que la ac-tuación de éste evidenció falta de prudencia, circunspec-*477ción y temperamento judicial. Por otro lado, se consideró que, al ser la resolución de inhibición un documento pú-blico, se afectaba la imagen que debe preservar la Judica-tura con tal de gozar del respeto y confianza del público en general. Por ende, se le solicitó a este Tribunal que emi-tiera la sanción que estimara procedente.
Luego, el 8 de septiembre de 2015, la Comisión de Dis-ciplina Judicial emitió su informe. En éste concluyó que el juez Candelaria Rosa no incurrió en conducta constitutiva de infracción a los Cánones de Etica Judicial por las expre-siones que consignó en su Resolución de Inhibición. A esos efectos, la Comisión expresó:
Somos del criterio de que aunque las expresiones del juez Candelaria Rosa no fueron acertadas y que pudiera conside-rarse que se excedió en la forma vehemente de defender su posición, entendemos que no existe prueba clara, robusta y convincente de que hubo violaciones éticas que ameriten la imposición de una sanción disciplinaria en relación a los Cá-nones de Ética Judicial imputados. Tomando en consideración las circunstancias particulares de esta Querella, y el contenido de la expresión genérica sobre la función judicial, concluimos que un caso aislado no constituye prueba clara, robusta y con-vincente para establecer que hubo una violación a los Cánones de Ética Judicial por parte del juez Candelaria Rosa. Enten-demos que lo ocurrido fue un error de juicio del juez Candela-ria Rosa al momento de realizar unas expresiones en una Re-solución de Inhibición, a lo que este ha hecho constar su arrepentimiento. Informe de Comisión de Disciplina Judicial, págs. 19-20.
Por otra parte, la Comisión hizo constar que figuró como parte de su análisis el que la controversia fuera el primer asunto de índole disciplinario que obraba en el expediente profesional del juez Candelaria Rosa y que no existían que-jas o querellas pendientes en su contra. Asimismo, se des-tacó que éste manifestó un sincero arrepentimiento por lo sucedido. En consideración a ello, la Comisión sugirió —en vez— que se le apercibiera a éste respecto a la cautela debida al emplear su estilo de redacción.
*478El 1 de octubre de 2015, el juez Candelaria Rosa reac-cionó al Informe. Expresó que el proceso acaecido resultó aleccionador y que éste presentó una oportunidad de re-flexión y crecimiento profesional. Así, pues, se allanó a la recomendación de la Comisión.
Reacia a disponer de la controversia, el 17 de noviembre de 2015 una mayoría de este Tribunal, en un acto que ce-lebra y evoca la obra del escritor mexicano Jorge Volpi, Leer la mente, emitió una Resolución en la que ordenó a la Comisión de Disciplina Judicial que evaluara si el motivo del juez Candelaria Rosa para el uso del mecanismo de inhibición motu proprio fue su insatisfacción con el dicta-men del Tribunal de Apelaciones. Así, la Comisión debía determinar si éste incumplió con los Cánones 1, 3 y 8 de Ética Judicial, 4 LPRA Ap. IV-B.
Posteriormente, el 21 de diciembre de 2015, compareció el juez Candelaria Rosa para exponer su posición al respecto. Al así hacerlo, expresó:
El compareciente afirma terminantemente que de forma al-guna su inconformidad confesa para con la Resolución revoca-toria del Tribunal de Apelaciones constituyó razón o funda-mento para dictar su inhibición. Las expresiones empleadas por el compareciente en su resolución, lejos de pretender circunva-lar el rigor del mandato emitido por el Tribunal de Apelaciones, o pretender una velada forma de librarse de la responsabilidad ministerial que le obligaba, constituyó la manifestación expresa de la pulcritud, trasparencia, imparcialidad y objetividad que éste guarda al sistema de justicia y garantiza a las partes, fun-cionarios y abogados. En realidad, en su Resolución sobre Inhi-bición el Honorable Juez Candelaria Rosa pretendió no más que, precisamente, consignar los fundamentos por los que a su mejor criterio su inhibición constituía la mejor forma de salva-guardar la imagen de justicia e imparcialidad del Tribunal, ello en ocasión de las circunstancias en las que tuvo lugar la impo-sición de desacato al Lie. Pietri Torres.
Sobre el particular, al momento [de] imponer el desacato el Honorable Juez Candelaria Rosa lo hizo convencido de que ante sí se había configurado conducta que en efecto justificaba tal dictamen. Para el Honorable Juez Candelaria Rosa, la posterior revocación de dicho desacato, luego de concluido el caso penal donde aconteció, podría haber generado la incorrecta *479imagen de que éste fue impuesto por motivaciones personales que trascenderían a casos futuros. Para el compareciente, elu-dir hasta la apariencia de tal posibilidad resultaba en un de-ber inalienable a su función judicial. (Énfasis en el original). Moción en cumplimiento de orden exponi[e]ndo posición de 21 de diciembre de 2016, pág. 2.
Por lo tanto, el juez Candelaria Rosa solicitó que no se interpretaran sus expresiones como una afrenta al orden jerárquico de los tribunales ni como un intento de evadir su responsabilidad de atender los casos ante sí. Así, reiteró que su proceder se fundamentó en el cumplimiento de su deber ministerial de salvaguardar la imagen del tribunal.
Por último, la Comisión de Disciplina Judicial emitió una Resolución el 3 de febrero de 2016. En ésta expuso que,
[tiras un análisis ponderado de las circunstancias de esta querella, así como lo expuesto en su moción por el juez Cande-laria Rosa, somos del criterio de que no existe evidencia clara, robusta y convincente de que el fundamento para la inhibición de éste, respecto a todos los casos en los que participara el li-cenciado Pietri Torres, haya sido su insatisfacción con la deci-sión emitida por el panel de jueces del Tribunal de Apelaciones el cual revocó el desacato impuesto. Resolución de Comisión de Disciplina Judicial de 3 de febrero de 2016, AD-2015-1, pág. 2.
[[Image here]]
A
Una de nuestras más delicadas funciones en la adminis-tración de la Justicia es la de sentarnos como juzgadores de nuestros pares, los jueces de nuestro País. Como Jueces del más alto Foro en nuestro sistema judicial, tenemos la tarea ineludible de clarificar nuestro propio quehacer.
Para don Alvaro D’Ors, uno de los más afamados roma-nistas, el Derecho romano conjugaba en una, las palabras ius\ Derecho y iudicium: juicio. Esa inexorable conexión ius-iudicium implica que al juzgar declaramos el Derecho, que no es otra cosa que aplicar la técnica de lo bueno y lo *480justo o equitativo (ius est ars boni aequi). A. D’Ors, Una introducción al estudio del Derecho, 2da ed., Madrid, Ediciones RIALP, 1963, págs. 108-110. Véase, además, A. Castresana, Derecho romano: el arte de lo bueno y lo justo, 2da ed., Madrid, Ed. Tecnos, 2015.
Como juristas entonces, al juzgar, estamos llamados a discernir entre lo que es justo separado de lo injusto, y lo que es equitativo separado de lo que es irrazonable. No albergo duda alguna que hoy, al escoger la sanción por im-poner, hemos fracasado en este empeño.
B
Comienzo señalando que coincido con la exposición y aplicación del Derecho que se consignó en la Opinión Ma-yoritaria sobre los Cánones 6 y 14 de Etica Judicial. Por lo tanto, coincidimos con su postura de que las expresiones del juez Candelaria Rosa en su Resolución de Inhibición contravinieron estos dos cánones. Asimismo, concordamos con él en que la conducta del juez Candelaria Rosa no cons-tituyó una inobservancia de los deberes que surgen del Canon 23, 4 LPRA Ap. IV-B. Ello no obstante, debo expre-sarme sobre la conclusión de la Opinión Mayoritaria respecto la alegada infracción a los Cánones 1, 3 y 8 de Ética Judicial, por cuanto es errónea.
El 17 de noviembre de 2015, una mayoría de este Tribunal emitió una resolución en la que solicitó a la Comisión de Disciplina Judicial que evaluara si el juez Candelaria Rosa infringió los Cánones 1, 3 y 8 del Código de Ética Judicial al inhibirse motu proprio de aquellos casos en que compare-ciera el licenciado Pietri Torres. La Comisión determinó que no existía evidencia clara, robusta y convincente de que el fundamento para la inhibición de éste fuese su insatisfac-ción con la decisión del Tribunal de Apelaciones. Sin amba-ges, concluyó todo lo contrario. A esos efectos, comentó que
[...] se desprende que la inhibición del Juez Candelaria Rosa *481estuvo dirigida a salvaguardar la imagen de imparcialidad del sistema judicial, así como evitar cualquier apariencia de pre-juicio o arbitrariedad en procesos judiciales futuros en los que participara el licenciado Pietri Torres. Fue su interés evitar que en casos futuros ni la Fiscalía ni el licenciado Pietri Torres pudiesen utilizar el incidente de la revocación del desacato por el Tribunal de Apelaciones para poner en entredicho sus ac-tuaciones o determinaciones. Entendemos que su inhibición, por las circunstancias particulares del caso, fue la actuación más prudente para proteger la confianza de la ciudadanía en la judicatura. Los Cánones de Ética Judicial, requieren que los jueces y juezas actúen de forma imparcial y excluyan toda apariencia de parcialidad. Resolución de 3 de febrero de 2016, pág. 3.
Considero acertadas estas expresiones y conclusiones de la Comisión. Reflejan, a mi entender, un juicio ponderado sobre los hechos en este caso. A pesar de ello, una mayoría de este Tribunal optó por descartar el análisis y la reco-mendación de la Comisión y, por el contrario, concluye que el juez Candelaria Rosa incurrió en violaciones de los Cánones 1, 3 y 8 de Ética Judicial, supra.
La Opinión Mayoritaria sostiene su conclusión en un examen de la referida Resolución de Inhibición. Lo cierto es sin embargo, que en esencia, solo fundamentó su posi-ción en el último párrafo de ésta. En este párrafo, en un acto de taumaturgia se logró descubrir lo que durante cinco años evadió a todos los involucrados en el proceso disciplinario, a saber, la verdadera intención del juez Can-delaria Rosa. Esta facultad de clarividencia, de lograr leer la mente del juez, faculta a la mayoría a hilvanar un con-veniente relato sobre su verdadera intención. Un relato que, por su inventiva, rivaliza las maravillosas facultades narratológicas de Schaharazad.
A esos efectos, la Opinión Mayoritaria expresa que "la razón principal por la cual el juez Candelaria Rosa decidió inhibirse de todos los casos donde participara el licenciado Pietri Torres fue que el Tribunal de Apelaciones revocó su determinación respecto al desacato que le impuso al le-trado y lo sujetó al descargo de una Teoría de pusilanimi-*482dad judicial’ Opinión mayoritaria, pág. 467.(4) Si bien es cierto que este Tribunal tiene la facultad de descartar, en parte o en su totalidad, el análisis y recomendación que realice la Comisión —más aún en casos donde la evidencia es documental — , no corresponde tal proceder en este caso. Valga señalar lo obvio. Revelar la verdadera intención del juez querellado no es otra cosa que una transmutación en un ser sobrenatural con facultades omniscientes.
Reiteramos que el juez Candelaria Rosa, en todo mo-mento —incluso en la precitada Resolución de Inhibición— hizo constar que el motivo de su inhibición era salvaguar-dar la imparcialidad del tribunal. Esta postura se mantuvo inalterada a través de todas las comparecencias que éste realizó durante los cinco años que han transcurrido desde el inicio del proceso disciplinario. Además, puntualizamos que, en ningún momento, tanto la División de Asuntos Le-gales de la OAT como la Comisión —en la querella, sus in-formes, comparecencias o resoluciones— esbozaron una in-terpretación distinta respecto a este particular.
Ello no obstante, una mayoría de esta Curia hace impu-taciones en contra del juez Candelaria Rosa en cuanto al uso del mecanismo de inhibición. A esos efectos, se sugirió que éste se inhibió como protesta en contra del Tribunal de *483Apelaciones y que tal actuación demostró desobediencia al desempeño cabal de sus funciones. Como mínimo, esta in-terpretación es desacertada. Por lo tanto, consideramos ne-cesario matizar los principios jurídicos que orientan la inhibición.
! — I HH
El mecanismo de inhibición existe en nuestro acervo ju-rídico desde 1904 en los Artículos 23 y 28 del Código de Enjuiciamiento Civil. Desde ese entonces, este Tribunal ha reconocido que
[e]s hoy un principio de derecho umversalmente reconocido que ninguna persona debe sentarse como juez en su propio caso o en un caso en que esté materialmente interesada, o en que la parcialidad o el prejuicio sea motivo de incapacidad para que un juez actúe en una causa. Aun en aquellos estados en que el prejuicio no constituye un motivo de incapacidad, cuando se formula el cargo y los hechos alegados indican la existencia de prejuicio, la corte cuidadosamente examinará los autos para determinar que no se ha cometido ninguna injusticia. Los estatutos de ese carácter tienen el propósito de otorgar a cada litigante un juicio imparcial y justo ante un juez desinteresado. El espíritu de nuestras leyes demanda que cada caso sea justa e imparcialmente juzgado y que ningún juez debe pensar en presidir en la vista de un caso en el cual su buena fe está tan seriamente cuestionada [...] Peña v. García, 45 DPR 44, 51-52 (1933), citando a Illinois Western Electric Co. v. Town of Cicero, 118 N.E. 735 (1918).
Esto, pues los jueces tienen el deber de “preservar el respeto y la confianza del pueblo en nuestro sistema de justicia. Dicha encomienda requiere de los miembros de la Judicatura una conducta intachable que se caracterice por el más alto grado de imparcialidad e integridad y que res-ponda a las normas que salvaguardan la independencia de su ministerio”. In re Grau Acosta, 172 DPR 159, 164 (2007). Recordemos que uno de los elementos esenciales de un juicio justo es la imparcialidad del ente adjudicador. *484Véase Pueblo v. Toro Goyco, 84 DPR 492, 499 (1962). Por consiguiente, “[l]os tribunales de justicia tenemos el deber de velar por que la ‘balanza’ en que se pesan los derechos de todos nuestros ciudadanos esté siempre libre de sospe-chas, aun cuando las mismas sean infundadas”. Sucn. Ortiz Ortiz v. Campoamor Redín, 125 DPR 106, 109 (1990).
En particular, el Canon 20 de Ética Judicial dispone so-bre el mecanismo de inhibición. En lo que nos concierne, el inciso (i) establece que procede la inhibición “[p]or cualquier otra causa que pueda razonablemente arrojar dudas sobre su imparcialidad para adjudicar o que tienda a minar la confianza pública en el sistema de justicia”. Entiéndase, este inciso admite la procedencia de la inhibición por cual-quier causa que razonablemente pueda arrojar dudas sobre la imparcialidad para adjudicar. En atención a esto, el Prof. José A. Cuevas Segarra nos explica que “[e]s una cláusula residual que permite ampliar los motivos para las recusa-ciones y debe interpretarse liberalmente, por tener un ca-rácter remedial. No necesariamente se refiere a específicos tipos de conducta”. J.A. Cuevas Segarra, Tratado de derecho procesal civil, 2da ed., San Juan, Pubs. JTS, 2011, T. V, pág. 1851.
Cabe destacar, además, que la Regla 63 de Procedimiento Civil tiene una disposición análoga. El inciso (j) de ésta dis-pone que procede la inhibición "por cualquier otra causa que pueda razonablemente arrojar dudas sobre su imparciali-dad para adjudicar o que tienda a minar la confianza pú-blica en el sistema de justicia”. 32 LPRA Ap. V, R. 63.1(j). Al interpretar esta disposición, hemos precisado que un perjui-cio o parcialidad personal se refiere, "necesariamente, [a] una actitud que se origina fuera del plano judicial, esto es, en el plano extrajudicial”. Lind v. Cruz, 160 DPR 485, 491 (2003). A esos efectos, para determinar si existe o no el per-juicio personal de parte del juez se tiene que realizar un análisis de la totalidad de las circunstancias. Véase Ruiz v. *485Pepsico P.R. Inc., 148 DPR 586, 589 (1999). Véase, además, Cuevas Segarra, op. cit., pág. 1852.
Por otro lado, precisamos que este Tribunal ha dis-puesto que, para que proceda la inhibición al amparo de las precitadas disposiciones, no es imprescindible probar la existencia de un perjuicio o parcialidad de hecho. Véanse: Andino Torres, Ex parte, 152 DPR 509 (2000); Pueblo v. Martés Olán, 103 DPR 351 (1975). Ello, pues “el juez no sólo debe ser imparcial, sino que también tiene que aparentarlo. Es decir, su conducta debe excluir toda apa-riencia de que es susceptible de actuar a base de influen-cias de personas, grupos o partidos, o cualquier otra consi-deración o motivación impropia”. In re Ortiz Rivera, 163 DPR 530, 535 (2004).
Por último, es necesario subrayar que este Tribunal ha reconocido que ante la existencia de un perjuicio o parcia-lidad el juez tiene la obligación de inhibirse. Por lo tanto, ello no es una mera prerrogativa. Véase Martí Soler v. Gallardo Álvarez, 170 DPR 1, 8 (2007) (“El Canon 20 de Ética Judicial ordena a los jueces que se inhiban en caso de per-juicio o parcialidad que les impida presidir un procedi-miento judicial de la manera más justa, objetiva e imparcial”). Véase, además, Cuevas Segarra, op. cit., pág. 1860. No podemos olvidar que, en la búsqueda de salva-guardar la imparcialidad, el juzgador “tiene que ser previ-sor y analizar las posibles consecuencias de sus actos en términos de las impresiones que podrían recibir terceras personas [...] debe siempre estar muy pendiente de situa-ciones que puedan afectar negativamente su imagen y po-ner en duda su sano e independiente criterio judicial”. In re Ortiz Rivera, supra, págs. 535-536.
*486IV
En atención a lo anterior, reconocemos que la inhibición se determina en función de la conciencia moral del juez con tal de proteger la confianza en el sistema judicial. Coincido con la Opinión Mayoritaria cuando en ésta se sostiene que la inhibición no debe efectuarse para demostrar insatisfac-ción con un fallo revocatorio o con tal de esquivar las órde-nes de un tribunal revisor. Véase Opinión mayoritaria, pág. 467. Creo, sin embargo, que no procede aplicar tal razona-miento a los hechos de este caso.
Es esencial destacar que la determinación emitida por el Tribunal de Apelaciones se limita a revocar una senten-cia de desacato emitida por el juez Candelaria Rosa en contra de un profesional del Derecho. Por lo tanto, mediante este dictamen el foro apelativo intermedio no le ordenó a éste actuar de forma particular ni le prohibió el uso de las prerrogativas que ostenta como juez. Ante esto, cabe pre-guntarse: ¿cómo la inhibición del juez Candelaria Rosa lo lleva a desobedecer al Tribunal de Apelaciones? ¿Cómo la inhibición de éste impide que se mantenga en vigor una determinación del foro apelativo intermedio? La Opinión Mayoritaria, a mi juicio, no tiene respuestas convincentes a estas interrogantes. En vez, queda de manifiesto que, independientemente de que el juez Candelaria Rosa se in-hibiera, la determinación del foro apelativo se mantiene en pleno vigor. A saber, no pende contra el licenciado Pietri Torres una sentencia de desacato.
Por ello, ante los hechos particulares de este caso, la Opi-nión Mayoritaria se revela poco persuasiva al expresar que "[c]uando un juez decide abandonar los procedimientos que tiene asignados porque un tribunal apelativo no comparte su razonamiento, crea un disloque en el funcionamiento del sistema que pone en jaque la propia administración de la justicia”. Opinión mayoritaria, pág. 468. Nuevamente coin-cidimos plenamente con la premisa articulada en la Opinión *487Mayoritaria; sin embargo, no está ante nuestra considera-ción una situación de tal envergadura. Es más, resulta evi-dente que el juez Candelaria Rosa actuó en cumplimiento con sus deberes al inhibirse inmediatamente que se produjo, en su conciencia, aquel prejuicio que lo obligaba a proceder de tal forma. Reitero que, "Ciertamente, el hecho de que exista una sombra de parcialidad que pueda ‘poner en en-tredicho y causar un gran daño a la imagen de la justicia en nuestra jurisdicción’ constituye motivo suficiente para la in-hibición de un juez”. (Citas omitidas y énfasis en el original). Lind v. Cruz, supra, pág. 492.
Asimismo, resulta preocupante que el precedente que hoy sienta este Tribunal pueda propiciar un efecto parali-zante entre los jueces respecto al uso del mecanismo de inhibición motu proprio. Según comentamos, el uso de este instrumento es un derecho que tiene cada juez y obedece al llamado de su conciencia. Ciertamente, en nuestros tribu-nales acaecen un sinnúmero de situaciones, en el furor de los procedimientos, que pueden conducir a un juez a inhibirse. Tal y como lo hizo el juez Candelaria Rosa, un juez está facultado a inhibirse de uno o todos los casos en que esté involucrado un profesional del Derecho particular. Ello, pues, el juez está llamado a velar por la imparcialidad de su quehacer judicial y de no inhibirse oportunamente se produce el riesgo de que sus dictámenes, a favor o en contra de cualquiera de las partes, se interpreten como in-fluenciados por aquellos peijuicios que se podrían producir durante el trámite de un caso. Así, pues, tenemos el deber de velar por la efectividad de las herramientas que se en-cuentran al alcance de los miembros de la Judicatura. (5)
*488Por último, la Opinión Mayoritaria culmina su exposi-ción puntualizando que hay una cercanía temporal entre la notificación de la Sentencia del Tribunal de Apelaciones y la Resolución de Inhibición en cuestión. Entiéndase, la disi-dencia identifica una “causa próxima” que justifica el proce-der del juez Candelaria Rosa. Según intimado, no es posible avalar el que los jueces utilicen el mecanismo de inhibición como subterfugio al orden jerárquico que rige nuestro sis-tema de justicia y los deberes que juraron acatar. Ahora bien, según el derecho aplicable, al evaluar la procedencia de una inhibición es necesario realizar un análisis de la to-talidad de las circunstancias. Ello, aunque tal evaluación se efectúe en el contexto de un proceso disciplinario.
Al realizar este análisis, es preciso concluir que no surge del expediente evidencia clara, robusta y convincente para determinar, tal y como lo hace la mayoría, que la intención tras la inhibición del juez Candelaria Rosa fue su insatisfac-ción con la determinación del foro apelativo intermedio.
Por último reconocemos que la Rama Judicial ha adop-tado una política institucional de cero tolerancia ante cual-quier conducta que pueda lacerar la confianza que deposita la ciudadanía en el sistema de justicia. Véase In re Acevedo Hernández, 194 DPR 344 (2015). No obstante, nuestra fa-cultad disciplinaria “debe ser ejercitada siempre con gran celo”. In re Cancio González, 190 DPR 290, 298 (2014). Puesto que estimo improcedente imputar al juez Candelaria Rosa violación de los Cánones 1, 3 y 8 de los Cánones de *489Ética Judicial, sólo procede censurarlo por su inobservancia con los deberes que se consagran en los Cánones 6 y 14.
Para determinar la sanción correspondiente es impres-cindible velar por el principio de proporcionalidad. A esos efectos, aunque no hay un dictamen que trate una con-ducta exactamente igual, existen diversos casos donde he-mos evaluado conducta impropia de jueces y abogados en contra de aquellos funcionarios que son parte del sistema judicial. En estos casos, como norma general, la sanción ha sido una censura. Véanse: In re Rodríguez Plaza, 182 DPR 328 (2011); In re Saavedra Serrano, 165 DPR 817 (2005), In re Santiago Rodríguez, 160 DPR 245 (2003); In re Barreto Ríos, 157 DPR 352 (2002); In re Hon. Maldonado Torres, 152 DPR 858 (2000).
Por otra parte, recientemente, en In re Vissepó Vázquez, 196 DPR 560 (2016) (Resolución), examinamos la conducta de un juez que presuntamente se manifestó de forma inti-midante, hostil y denigrante hacia individuos que compa-recieron a su sala. En esa instancia, surgió del expediente que el juez Rafael Vissepó Vázquez realizó expresiones en documentos públicos que realmente tenían el potencial de mancillar la imagen del sistema de justicia. Véase In re Vissepó Vázquez, supra, págs. 568-569 (op. concurrente, Colón Pérez).(6) No obstante, este Tribunal decidió archivar la queja presentada tras determinar que hubo ausencia de *490prueba clara, robusta y convincente. ¿Es que al vestir la toga merecemos un grado mayor de respeto que el que me-rece el litigante común y corriente que acude a nuestras salas en búsqueda de justicia? ¿Es que los jueces nos he-mos convertido en dioses y los de apelaciones son Júpiter?
Por último, nótese que hemos censurado enérgicamente a otros jueces que, aunque han incurrido en conducta dis-tinta a la que nos ocupa, han mostrado un sincero arrepen-timiento y se han disculpado por sus actos. Véase In re Claverol Siaca, 175 DPR 177 (2009).
En consideración a lo anterior, estimo que procede cen-surar enérgicamente al juez Candelaria Rosa por las ex-presiones que consignó en la Resolución de Inhibición, ello en atención a los Cánones 6 y 14 de Ética Judicial.

 Jorge Luis Borges, “Las mil y una noche” en Siete Noches, Buenos Aires, Alianza Editorial, 2002.


 El juez Candelaria Rosa hizo constar en el último párrafo de la Resolución que:
“En consecuencia, a base del referido Canon 20(i), y sobre todo porque este Tribunal participa y practica una concepción de Juez que tiene que ver todo con la dignidad, gallardía y prudencia judicial, mientras que nada con la teoría de pusila-nimidad judicial subyacente en la Sentencia del Tribunal de Apelaciones, resulta forzoso resolver la INHIBICIÓN motu proprio de quien suscribe en todos los casos en que esté involucrado el Lcdo. Armando F. Pietri Torres”. (Énfasis en el original). Resolución de inhibición de 13 de enero de 2011, pág. 4.


 En Comunicación López Feliciano, Ex parte, 191 DPR 882 (2014), una ma-yoría de este Tribunal emitió una resolución en la que determinó que el licenciado López Feliciano era una parte promovente del procedimiento disciplinario. En ese entonces, nos vimos obligados a unirnos a la opinión disidente que emitió la entonces Jueza Presidenta, Hon. Liana Fiol Matta. Ello, habida cuenta de que el procedi-miento disciplinario fue iniciado mediante el mecanismo reglado en la Regla 6(c) de las Reglas de Disciplina Judicial. En consideración a esto, entendimos que el licen-ciado López Feliciano no podía ser parte promovente debido a que el inicio del pro-cedimiento disciplinario era discrecional del entonces Juez Presidente. Esta actua-ción de la mayoría supuso una desviación de lo que hasta entonces habían sido estos procesos disciplinarios.
Luego de que el licenciado López Feliciano presentara la referida reconsidera-ción, continuó latente nuestra preocupación sobre el particular. Por lo tanto, y con-siderando que éste había cesado en sus funciones judiciales, nos preguntamos: ¿Con qué legitimación éste puede revisar un dictamen interno e institucional de la Rama Judicial? Las acciones del licenciado López Feliciano parecen obedecer más a consi-deraciones personales que institucionales. Reiteramos que el proceso disciplinario que nos atañe se comenzó por virtud de la Regla 6(c) de Disciplina Judicial. Ello, necesariamente, impedía que el licenciado López Feliciano fuera considerado parte promovente y, por consiguiente, que presentara la reconsideración en cuestión. La-mentablemente, al darle curso a su actuación, una mayoría de este Tribunal le im-prime validez a “una definición redundante e innecesaria de lo que significa ser parte promovente en un proceso disciplinario contra un miembro de la Judicatura”. Comunicación López Feliciano, Ex parte, supra, págs, 912-913 (Fiol Matta, J., voto particular disidente).
*475Por otro lado, hacemos constar que, posterior a la acción del licenciado López Feliciano, la Hon. Olga E. Birriel Cardona, jueza del Panel del Tribunal de Apelaciones en cuestión y quien no había solicitado acción alguna hasta ese momento, sorprenden-temente solicitó la reconsideración del archivo de la queja. Ambas actuaciones ameri-tan una profunda reflexión, a mi juicio, de parte de éstos, Consideramos que los jueces debemos tener la piel recia y firme y no debemos permitir que lo que consideremos una ofensa personal —aunque válidamente podamos sentirnos ofendidos— se convierta en una cruzada inquisitorial contra los infieles. Los procedimientos disciplinarios no se pueden convertir en un mecanismo para dilucidar rencillas personales.


 Si bien es cierto que la expresión “pusilánime” es de mal gusto, no es menos cierto que, incluso, miembros de este Tribunal la han utilizado en documentos públi-cos para referirse a sus compañeros. A esos efectos, en Trinidad Hernández et al. v. ELA et al., 188 DPR 828 (20Í3), el Juez Asociado Señor Rivera García hizo constar la expresión siguiente:
“En la nefasta opinión que hoy se certifica, un [a m]ayoría ha optado por navegar un curso de acción apresurado, sin que se haya presentado en los tribunales la prueba necesaria para establecer que las modificaciones al Sistema de Retiro cons-tituyen la alternativa menos onerosa a la luz de la situación fiscal de Puerto Rico. Peor aún, so pretexto de atender una crisis, a fin de cuentas el resultado nos lleva inevitablemente hacia una hecatombe mayor. Con esta decisión, se conduce al servi-dor público a un estado de indefensión y se le condena a que viva al final de su carrera, en el ocaso de su existencia, al borde de la pobreza. Sin duda alguna, el Estado, haciendo uso de su poder, ha echado a un lado al empleado público que por años dedicó su vida al servicio del pueblo. Ante la postura pusilánime asumida por cinco miembros de este Tribunal, no me queda más que disentir”. (Énfasis suplido). Íd., págs. 859-860 (Rivera García, op. disidente).
Claro está, en aquella ocasión no hubo repercusión alguna por tal actuación.


 Por otra parte, ponerle trabas a las inhibiciones motu proprio de un juez, que decide inhibirse de todos los casos de un abogado en particular, pone en riesgo la eficacia misma de la tramitación de un caso. Aunque no es una situación directa-mente ante nuestra atención, consideremos —por un momento— las instancias en las que los profesionales del derecho utilizan el mecanismo de inhibición. No pode-mos ser tan ingenuos para pensar que todo abogado que presenta una moción de inhibición lo hace velando por el mejor interés del proceso judicial. Así, no nos debe sorprender que tal proceder se realice aprovechando una coyuntura muy puntual en *488un caso, para pedir la inhibición de un juez no porque verdaderamente crea que el juez tiene algún conflicto y no puede impartir justicia imparcialmente, sino porque la inhibición es el mecanismo idóneo para lograr un cambio de juez si se considera, por ejemplo, que quien atiende el caso es muy riguroso y exigente. De forma similar, la moción de inhibición presentada contra un juez se convierte, en ocasiones, en un mero mecanismo para dilatar la solución final de un caso. En consideración a que el juez de instancia es quien mejor conoce su foro, éste se encuentra en mejor posición para discernir cómo se debe reaccionar en estas circunstancias. Por ende, reitero que no podemos dificultarle a la judicatura el uso adecuado del mecanismo de inhibición, ya que desde esta torre de marfil es muy difícil manejar las salas de los tribunales de instancia.


 A manera de ejemplo, en una Resolución de 1 de abril de 2014, el juez Vissepó Vázquez expresó, respecto a la conducta de varias profesionales del Derecho que comparecieron ante su sala, que “ ‘[m]e retiro voluntariamente de continuar presi-diendo los procedimientos en este caso porque quien está dispuesto a plasmar por escrito tanta falsedad e intenta destruir reputaciones de manera tan vil y despiadada, no está a la altura de comparecer ante mí a reclamar absolutamente nada’ ”, (Énfasis en el original suprimido y énfasis suplido). In re Vissepó Vázquez, 196 DPR 560, 569 (2016) (op. concurrente, Colón Pérez). Por otro lado, en una Resolución de 24 de abril de 2014, éste comentó que “ ‘[e]n dicho escrito inicial, las licenciadas previamente mencionadas desarrollaron toda una creativa y perversa historia, basada únicamente en ficción, mentira y un grado ilimitado de ocasionar daño a reputaciones, con total mala fe y ausencia de prueba’ ”, (Énfasis suplido), Íd. Por último, destacamos que el juez Vissepó Vázquez expresó que “ ‘[s]olo una tiranía intenta callar la justicia. Sólo la cobardía intenta ocultar la verdad. Por ello no me cabe la menor duda que la mentira, llevada a grados de irracionalidad extrema como lo han hecho tres aboga-das en este caso se pondrá en contra de ellas mismas’ ”, (Énfasis suplido). Íd.